Citation Nr: 0210315	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active service as a New Philippine Scout in 
the Regular Philippine Army from April 1946 to February 1949; 
he died on October [redacted], 1993.  The appellant is his surviving 
spouse.

This matter arises from a rating decision rendered in 
December 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines, that determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

In May 2001, the Board remanded the case to the RO for 
action.  That was accomplished, and the case was returned to 
the Board in July 2002 for further appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained, to the 
extent possible.

2.  The Board denied the appellant service connection for the 
cause of the veteran's death in January 1997.


3.  Additional evidence submitted since the Board's January 
1997 denial is comprised of duplicates of evidence previously 
submitted and a statement from a private physician that 
treated the veteran from January 1993 until October 1993.  
This evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The Board's January 1997 decision that denied the 
appellant service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2001).

2.  The evidence received since the Board's January 1997 
decision is not new and material, and the claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. §§ 1310, 5107, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.312, 
20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the 

representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary 
to substantiate his claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  

Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not reaching 
that question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the Board finds that VA's redefined duty 
to assist essentially has been fulfilled under the applicable 
statute and regulations.  The appellant was issued a 
statement of the case and a supplemental statement of the 
case that informed her of the evidence used in conjunction 
with her claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  Thus, she was provided adequate notice as to the 
evidence needed to substantiate her claim.  She also was 
given an opportunity to submit additional evidence in support 
of her claim.  The record indicates that all relevant facts 
have been properly developed to the extent possible and that 
all evidence necessary for equitable disposition of the issue 
on appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, the Board notes that in its 
May 2001 remand, the appellant 

essentially was informed of the division of responsibilities 
between VA and the appellant in obtaining evidence in support 
of her claim.  Finally, in view of the narrow questions of 
law and fact on which this matter turns, the Board concludes 
that there is no reasonable possibility that any further 
development could substantiate the claim.

II.  Service Connection for the Cause of the Veteran's Death

The appellant contends that the veteran's death was a direct 
result of his military service.  She asserts that the veteran 
developed pulmonary tuberculosis in service, and that this 
disability was an antecedent cause of the cardiorespiratory 
arrest that resulted in his demise.  

The record indicates that the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death in January 1997.  At that time, the Board 
determined that there was no competent medical evidence of 
record linking cardiorespiratory arrest or pulmonary 
tuberculosis to the veteran's service.  Because the Board 
previously denied the appellant entitlement to service 
connection for the cause of the veteran's death, the doctrine 
of finality as enunciated in 38 U.S.C.A. § 7104(b) applies.  
As such, the first question to be answered is whether new and 
material evidence has been presented which would justify a 
"reopening" as well as a review of the entire record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a claimant seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  The 
first step requires determining whether the newly presented 

evidence "bears directly and substantially upon the specific 
matter under consideration,) i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it tends to prove, or actually 
proves, an issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new" that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The third and final question is whether the evidence 
"is so significant that it must be considered in order to 
fairly decide the merits of the claim."  Hodge, 155 F. 3d. at 
1359 citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F. 3d. at 1363 
citing "Adjudication; Pensions, Compensation, Dependency:  
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19,088, 19,089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.  Parenthetically, it 
should be noted that while the VCAA also amended 38 C.F.R. 
§ 3.156(a) which defines "new and material evidence" for VA 
purposes, the changes to this regulation are effective 
prospectively only for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death may be eligible for VA dependency and indemnity 
compensation benefits.  See 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  To establish service connection for the cause of a 
veteran's death, the evidence must show that disability 
incurred in or aggravated by military service either caused 
or contributed substantially or materially to cause death.  A 
service-connected 

disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  In 
this regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2001).  It is within the foregoing context that the evidence 
in this case must be considered.

The evidence of record when the Board rendered its January 
1997 decision was comprised of various statements from 
private physicians dated from July 1976 to March 1980 and 
testimony offered by the appellant at a personal hearing.  
The July 1976 statement from a private physician indicated 
that the physician began treating the veteran in May 1950 for 
symptomatology diagnosed as pulmonary tuberculosis.  A 
February 1979 report from a San Pablo City physician 
indicated that the veteran had been diagnosed with pulmonary 
tuberculosis as the result of a fluoroscopic examination 
conducted in December 1950, and that he continued to receive 
treatment thereafter.  An October 1979 report from a 
physician at the Laguna Provincial Chest Center stated that 
X-ray studies of the veteran's lung indicated that he had 
pulmonary tuberculosis for which he had had been treated from 
May 1950 to October 1970.  A March 1980 statement from a 
private physician indicated that he had treated the veteran 
for pulmonary tuberculosis since 1950; however, X-ray films 
were not available at that time.  During the appellant's 
testimony given in August 1996, she recalled that her husband 
had experienced lung problems while he was still in military 
service, but that he did not seek treatment during service.  

Based upon the evidence then of record, the Board concluded 
that the various statements from private physicians dated 
from July 1976 until March 1980 did not establish that the 
veteran had pulmonary tuberculosis within three years 
following his discharge from military service.  The Board 
noted that the diagnosis of active 

pulmonary tuberculosis by private physicians cannot be 
accepted to demonstrate that the disease was initially 
manifested after discharge from active service unless 
confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  The Board 
relied on 38 C.F.R. § 3.374(c) (2001) in reaching its 
determination.

Evidence submitted since the Board rendered its January 1997 
decision is comprised of copies of the report from San Pablo 
City Hospital and a statement from Mauban District Hospital 
indicating treatment for the veteran for pulmonary 
tuberculosis from January 1993 until October 1993.  Although 
the latter is "new," in that it had not been previously 
considered, it is not probative because it does not bear 
directly and substantially upon the specific matter under 
consideration, i.e., whether the veteran's pulmonary 
tuberculosis developed within service or within the 
applicable three-year presumptive period.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  
It, along with the duplicative evidence also submitted, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Absent evidence that 
would tend to establish the existence of the veteran's 
pulmonary tuberculosis either in service or within three 
years following his discharge from military service, the 
evidence recently submitted is not "new and material."  See 
38 C.F.R. § 3.156(a).  As such, it is insufficient to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. 
§ 5108.

In closing, the Board notes that the veteran had no service-
connected disabilities at the time of his death.  As such, 
the question of whether new and material evidence has been 
submitted that would tend to indicate that a service-
connected disability contributed substantially or materially 
to the cause of the veteran's death is moot.  



ORDER

No new and material evidence having been submitted, 
entitlement to service connection for the cause of the 
veteran's death is denied.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

